In an action to recover damages for injuries to person and property sustained in an automobile collision, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County, dated January 16, 1962, as conditionally granted his motion to dismiss the complaint for lack of prosecution (Rules Civ. Prac., rule 156). Defendant contends that his motion should have been granted unconditionally. Order, insofar as appealed from, affirmed, without costs. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.